Case 3:20-cv-00094-MMH-JRK Document 11-1 Filed 05/21/20 Page 1 of 7 PageID 61




                         EXHIBIT “A”
Case 3:20-cv-00094-MMH-JRK Document 11-1 Filed 05/21/20 Page 2 of 7 PageID 62
Case 3:20-cv-00094-MMH-JRK Document 11-1 Filed 05/21/20 Page 3 of 7 PageID 63
Case 3:20-cv-00094-MMH-JRK Document 11-1 Filed 05/21/20 Page 4 of 7 PageID 64
Case 3:20-cv-00094-MMH-JRK Document 11-1 Filed 05/21/20 Page 5 of 7 PageID 65
Case 3:20-cv-00094-MMH-JRK Document 11-1 Filed 05/21/20 Page 6 of 7 PageID 66
Case 3:20-cv-00094-MMH-JRK Document 11-1 Filed 05/21/20 Page 7 of 7 PageID 67
